842 So.2d 935 (2003)
Mark Lee DACOSTA, Appellant,
v.
STATE of Florida, Appellee.
No. 4D03-481.
District Court of Appeal of Florida, Fourth District.
March 12, 2003.
Rehearing Denied April 30, 2003.
Mark Lee DaCosta, Punta Gorda, pro se.
No appearance required for appellee.
PER CURIAM.
We affirm the trial court's denial of relief, without prejudice to appellant presenting his gain-time challenge to the Department of Corrections. If appellant is not satisfied with the Department of Correction's ruling, then he can file a petition for writ of mandamus with the appropriate *936 circuit court. See Taylor v. State, 780 So.2d 955 (Fla. 4th DCA 2001); Black v. State, 771 So.2d 1231, 1232 (Fla. 4th DCA 2000).
FARMER, KLEIN, and GROSS, JJ., concur.